ON REHEARING GRANTED
PER CURIAM.
Further consideration of this case leads us to conclude that certiorari was improvidently granted; accordingly, our initial opinion was entered without jurisdiction and was thus a nullity. The lack of jurisdictional conflict having been brought to our attention by the State’s petition for rehearing, we now withdraw our earlier opinion and direct that the petition for writ of certiorari be denied.
It is so ordered.
CARLTON, Acting C. J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.